UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6529



AARON HOLSEY,

                                              Plaintiff - Appellant,

          versus


DIRECTOR OF CLASSIFICATION FOR DIVISION OF
CORRECTIONS; MARYLAND DIVISION OF CORRECTIONS
HEADQUARTERS; MARYLAND CORRECTIONAL INSTITU-
TION; RICHARD A. LANHAM, SR.; MELANIE C.
PEREIRA; MICHAEL BLOUNT; CHAIRPERSON OF THE
MARYLAND PAROLE BOARD; ALEXANDER FRANCES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-2118-JFM)


Submitted:   October 27, 1998          Decided:     November 19, 1998


Before WIDENER, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Holsey appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Holsey v. Director of Classification, No. CA-97-

2118-JFM (D. Md. Mar. 25, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2